Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 1 of 15 PageID #: 214




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  THE SOCIETY FOR DIVERSITY,                          )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     Case No. 1:19-cv-04589-TWP-MPB
                                                      )
  DTUI.COM, LLC, and BILLY VAUGHN,                    )
                                                      )
                               Defendants.            )

                 ORDER GRANTING DEFENDANTS' MOTION TO DISMISS

         This matter is before the Court on Defendants DTUI.com, LLC's (“DTUI”) and Billy

  Vaughn's (“Vaughn”) (collectively, “Defendants”) Motion to Dismiss for lack of jurisdiction

  pursuant to Federal Rule of Civil Procedure 12(b)(2) (Filing No. 15). Plaintiff The Society for

  Diversity, Inc. (“SFD”) initiated this action alleging trademark infringement and other Lanham

  Act violations and state law claims. (Filing No. 1.) SFD seeks an injunction against the

  Defendants and monetary damages it suffered due to alleged improper use of its trademarks.

  Defendants contend that all of the activities complained of occurred through the operation of

  Defendants’ websites, and these de minimis contacts through the operation of a website are

  insufficient to confer personal jurisdiction. For the reasons stated below, the Motion to Dismiss is

  granted.

                                        I.   BACKGROUND

         The following facts are not necessarily objectively true, but as required with a Rule

  12(b)(2) motion, the court accepts as true the well-pleaded factual allegations and draws all

  reasonable inferences in favor of the non-movant. Matlin v. Spin Master Corp., 921 F.3d 701, 705
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 2 of 15 PageID #: 215




  (7th Cir. 2019). The following is not the entirety of the facts alleged in the Complaint, but only

  those relevant to the motion before the court.

         SFD, an Indiana corporation with its principal place of business in Indianapolis, provides

  professional qualification credentials to companies who are responsible for educating employees

  about diversity in the workplace. (Filing No. 1 at 1-3.) DTUI is a limited liability company

  organized under the laws of the State of Nevada. Vaughn, the managing member of DTUI, is a

  resident of and domiciled in the State of California. (Filing No. 16 at 2; Filing No. 16-1.)

         SFD and DTUI are competitors in the business of providing diversity training to

  government and businesses. (Filing No. 25-3 at 1 ¶3.) SFD owns registered trademarks for the

  terms CDP (Certified Diversity Professional), and CDE, (Certified Diversity Executive). Id. It

  confers CDP and CDE designations to persons that pass its rigorous tests and peer-evaluation of

  their work product. Id. SFD’s designations are recognized by businesses and governments

  throughout the world as proof that a person is competent in the field of diversity and inclusion. Id.

  A CDP or CDE designation expires unless it is renewed following additional testing.

         The Defendants also provide services in the diversity education market, and they began

  advertising that their educational services would allow students to use the CDP and CDE

  designations owned by SFD. SFD had not authorized the Defendants to confer CDP or CDE

  designations on the Defendants’ students. (Filing No. 1. at 2.) The Defendants also distributed

  goods comprising training materials bearing the marks CDP and CDE. (Id. at 5.)

         SFD filed the instant Complaint for Trademark Infringement and Related Claims on

  November 18, 2019, alleging the Defendants advertise and sell products and services that infringe

  its trademark rights amounting to false and misleading representations in violation of the

  Trademark Act, trademark infringement under California and Indiana state laws, and unfair



                                                   2
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 3 of 15 PageID #: 216




  competition under Indiana common law and under the Lanham Act, 15 U.S.C. § 1051 et seq. and

  related state common law. (Filing No. 1.) SFD alleges the Defendants’ infringing conduct is willful

  and seeks enhanced damages and attorneys’ fees due to the exceptional nature of the case.

  In its Complaint, SFD contends:

         This Court may exercise personal jurisdiction over the Defendants because of their
         systematic contacts with and purposeful availment of this forum. Specifically and
         without limitation, Defendants sell, offer for sale and market the subject infringing
         goods and services in this judicial district directly through the Internet, including
         websites such as https://dtui.com/ and https://diversityexecutiveacademy.com.

  (Filing No. 1. at 3.) The Defendants subsequently filed a Motion to Dismiss on January 21, 2020

  pursuant to Fed. R. Civ. P. 12(b)(2) contending this Court lacks personal jurisdiction over both

  DTUI.com, LLC and Billy Vaughn. (Filing No. 15.)

                                    II.   LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(2) requires dismissal of a claim where personal

  jurisdiction is lacking. After a defendant moves to dismiss under Rule 12(b)(2), “the plaintiff bears

  the burden of demonstrating the existence of jurisdiction.” Purdue Research Found. v. Sanofi–

  Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). The extent of plaintiff's burden is dependent

  upon the method in which the court determines the issue of personal jurisdiction. Id. “When the

  … court holds an evidentiary hearing to determine [personal] jurisdiction, the plaintiff must

  establish [personal] jurisdiction by a preponderance of the evidence.” Id. But where, as here, the

  court determines personal jurisdiction based only on reference to submissions of written materials,

  the plaintiff simply needs to make a prima facie case of personal jurisdiction. GCIU–Employer

  Ret. Fund v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th Cir. 2009). In determining whether the

  plaintiff has met the prima facie standard, the court may consider affidavits and all other




                                                   3
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 4 of 15 PageID #: 217




  documentary evidence that have been filed, and any conflicts must be resolved in favor of the

  plaintiff as the non-moving party. Purdue Research, 338 F.3d at 782.

                                      III.   DISCUSSION

         The Lanham Act, 15 U.S.C. § 1051 et seq., under which SFD presents its federal claims,

  does not have a special rule for personal jurisdiction. Advanced Tactical Ordnance Sys., LLC v.

  Real Action Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014). Since SFD brings claims under the

  Lanham Act, a federal district court has personal jurisdiction over a non-resident defendant if a

  court of the state in which it sits would have such jurisdiction. Purdue Research, 338 F.3d at 779.

  The court engages in a two-step analysis to determine personal jurisdiction over a non-resident

  defendant. “First, the court must determine whether its exercise of jurisdiction over the defendant

  comports with the forum’s long-arm statute. Assuming the first step is satisfied, the court must

  then determine whether this exercise is authorized by the Due Process Clause of the Constitution.”

  Bell v. Halcyon Bus. Publications, Inc., No. 1:17-cv-04418-SEB-MJD, 2018 WL 2364091, at *2

  (S.D. Ind. May 24, 2018). Indiana Trial Rule 4.4(a) serves as Indiana’s long-arm statute, which

  expands personal jurisdiction to the fullest extent permitted by the Due Process Clause of the

  Constitution. “Because Indiana’s long-arm statute ‘reduce[s] analysis of personal jurisdiction to

  the issue of whether the exercise of personal jurisdiction is consistent with the [f]ederal Due

  Process Clause,’ we only need discuss the second step of this analysis.” Id. (quoting LinkAmerica

  Corp. v. Albert, 857 N.E.2d 961, 966-67 (Ind. 2006)).

         There are two types of personal jurisdiction: general and specific jurisdiction. General

  jurisdiction is proper wherever the defendant is said to be domiciled, or “at home,” whereas

  specific jurisdiction arises out of forum-related activity. Advanced Tactical, 751 F.3d at 800.

  Vaughn is domiciled in California and not Indiana, therefore, this Court does not have general



                                                  4
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 5 of 15 PageID #: 218




  jurisdiction over Vaughn. To have general jurisdiction over an out-of-state corporation, the

  corporation’s affiliations with the forum state must be “so continuous and systematic as to render

  [the corporation] essentially at home the forum state.” Goodyear Dunlop Tires Operation, S.A. v.

  Brown, 564 U.S. 915, 919 (2011) (citing International Shoe Co. v. Washington, 326 U.S. 310, 317

  (1945)). Because DTUI does not have its principal place of business in and is not headquartered

  in the state of Indiana, and does not have continuous and systematic affiliations with Indiana, the

  Court also does not have general jurisdiction over DTUI. Therefore, to determine whether it can

  exercise personal jurisdiction over the Defendants, the Court must analyze whether specific

  jurisdiction exists in this case.

          To exercise specific jurisdiction over a defendant, the defendant must have “certain

  minimum contacts” with the forum state “such that the maintenance of the suit does not offend

  traditional notions of fair play and substantial justice.” International Shoe, 326 U.S. at 316.

  “Specific jurisdiction is appropriate where (1) the defendant has purposefully directed activities at

  the forum state or purposefully availed himself of the privilege of conducting business in that state,

  and (2) the alleged injury arises out of the defendant’s forum-related activities.” N. Grain Mktg.,

  LLC v. Greving, 743 F.3d 487, 492 (7th Cir. 2014) (internal citations omitted). The Seventh Circuit

  has identified three requirements for determining whether the purposeful direction requirement is

  met: “(1) intentional conduct (or ‘intentional and allegedly tortious’ conduct); (2) expressly aimed

  at the forum state; (3) with the defendant’s knowledge that the effects would be felt – that is, the

  plaintiff would be injured – in the forum state.” Tamburo v. Dworkin, 601 F.3d 693, 703 (7th Cir.

  2010). “A single contact with the forum state may satisfy the standard of minimum contacts if the

  contact produces a substantial connection with the forum state and the connection is related to the

  lawsuit.” Commissioning Agents, Inc. v. Long, 143 F. Supp. 3d 775, 787 (S.D. Ind. Oct. 29, 2015).



                                                    5
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 6 of 15 PageID #: 219




  “However, a defendant cannot be brought into a jurisdiction ‘solely as a result of random,

  fortuitous, or attenuated contacts or of the unilateral activity of another party or a third person.”

  Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

         The Defendants contend this Court lacks personal jurisdiction over them. They explain

  that Vaughn is domiciled in and a resident of the State of California, and has been for fifty-five

  years (Filing No. 16 at 2; Filing No. 16-1). He has never lived in Indiana, he does not have an

  Indiana driver’s license, does not hold any personal assets in Indiana, has never paid taxes to the

  State of Indiana, and visited Indiana only once ten years ago. Thus, the Defendants argue the Court

  does not have jurisdiction over Vaughn. Id.

         Regarding DTUI, the Defendants point out that the business does not maintain any offices

  in Indiana, has no employees in Indiana, holds no assets located in Indiana, pays no taxes to the

  State of Indiana, and has no bank or other financial institution accounts in Indiana. Although

  DTUI operates a website that is accessible in Indiana, the Defendants argue this is irrelevant as it

  is not hosted on a server physically present in Indiana. (Filing No. 16 at 2.) DTUI has provided

  diversity training to only one corporate client who is located in Indiana, but the Defendants contend

  that relationship ended approximately seven years ago. (Id. at 2-3.) The Defendants note that

  DTUI has never held any seminars, trainings, or offered any other in-person services for general

  enrollment in Indiana, and does not specifically seek out, target, or otherwise purposefully market

  to customers in Indiana. (Id. at 3.)

         The Defendants contend that SFD relies solely on the operation of DTUI’s interactive

  website and sending a few emails to people who live in Indiana as the basis for personal

  jurisdiction. Relying on previous opinions by this Court, the Defendants argue that cases relating

  to claims of trademark and patent infringement often do not lend themselves to personal



                                                   6
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 7 of 15 PageID #: 220




  jurisdiction over an out-of-state defendant when the most contact with the forum state is a website

  that is managed from out of state. See Commissioning Agents, 143 F. Supp. 3d at 791 (citing

  Advanced Tactical, 751 F.3d at 796 and Polymer Tech. Sys., Inc. v. Jant Pharamcal Corp., 2015

  WL 1526058 (S.D. Ind. Apr. 3, 2015)); see also Quick Tech., Inc. v. Sage Group PLC, 313 F.3d

  338, 345 (5th Cir. 2002). To find personal jurisdiction, the plaintiff’s injury must arise out of or

  relate to the defendant’s forum conduct, and Defendants argue that “simply operating a website

  with allegedly infringing material that is accessible from, but does not target, a particular

  jurisdiction is insufficient to meet this standard.” (Filing No. 16 at 6.) Furthermore, the

  Defendants contend their contact with Indiana “must be because of [their] own doing,” and not the

  unilateral activity of another party or third person, and that SFD has not provided evidence to

  establish that DTUI or Vaughn purposefully made contacts with Indiana sufficient to confer

  jurisdiction. (Filing No. 27 at 3.)

         In response, SFD argues Indiana’s long-arm statute confers jurisdiction over the

  Defendants because they transacted with Indiana residents and have done “far more than hosting

  a website”. (Filing No. 25 at 11.) SFD contend the Defendants have used SFD’s trademarks in

  and caused confusion in Indiana. Asserting the Defendants contacts with Indiana “are far more

  pervasive,” SFD explains the Defendants have:

             •   sent Indiana residents emails offering infringing CDP training, including
                 emails to persons in Greentown and Kokomo, Indiana;
             •   sent Indiana residents invoices… for infringing training services;
             •   conferred … CDP credentials to persons in Indiana;
             •   maintained a “student database” that includes persons with Indiana
                 addresses; and
             •   contacted at least one person that got her authorized CDP training in Indiana
                 … and offered to “renew” that credential….

  (Filing No. 25 at 2) (emphasis in original). Specifically, in October 2019 Vaughn, on behalf of

  DTUI, sent emails marketing CDP training courses directly to Indiana residents Tamika Hinton of

                                                   7
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 8 of 15 PageID #: 221




  Greentown, Indiana and Monique Roberts of Kokomo, Indiana. Id. at 4. The Defendants have also

  directly emailed persons who took SFD’s CDP training in Indiana, including an email to Kristina

  Smith directing her to renew her certification. Id. at 6. The Defendants maintain a database of

  their students that has at least two Indiana Students, Zelidah Martinez Hoy of Bloomington and

  Rachel Dawson of Indianapolis (Filing No. 25 at 7; Filing No. 25-1). SFD also alleges the

  Defendants have sent Indiana residents invoices totaling at least $14,595.00 for infringing training

  services (Filing No. 25 at 7; filing No. 25-2). Lastly, in regard to Vaughn personally, SFD argues

  Vaughn travelled to French Lick, Indiana where, on behalf of DTUI, he provided diversity training

  to Cook Medical, a corporate client who is located in Indiana (Filing No. 25 at 7). Thus, SFD

  maintains the Defendants have the required minimum contacts with Indiana through “repeated

  direct solicitations to and transactions with residents of Indiana,” therefore the Court has specific

  personal jurisdiction. Id. at 10.

         In their reply, the Defendants contend the October 2019 emails SFD relies on are “evidence

  of third parties seeking out information from DTUI first, not the other way around;” the “invoices

  sent to the individuals were for trainings that were not based in Indiana;” and, the 2009 training in

  French Lick, Indiana, did not relate to the disputed marks and thus should not be included in the

  analysis for purposes of specific jurisdiction. (Filing No. 27 at 3.)

         In regard to the October 2019 emails, the Defendants point out that SFD does not assert

  that DTUI knew the recipients of these emails were Indiana residents or that it purposefully

  targeted them for being Indiana residents. A person does not provide her state of residence or

  domicile when signing up for the course, thus the Defendants assert they were unaware where

  these recipients resided. The Defendants assert that these “test drive” emails are sent out only after

  a person expresses interest in the courses by signing up on DTUI’s website. (Filing No. 27 at 4.)



                                                    8
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 9 of 15 PageID #: 222




  Once these individuals request information from DTUI, an automatically-generated email is sent,

  thus the Defendants maintain the emails SFD relies on to show contacts were triggered by the

  unilateral activity of a third person. Regarding the renewal email cited by SFD, the Defendants

  note that SFD again does not assert that DTUI knew Kristina Smith was an Indiana resident. The

  Defendants argue that SFD “does not assert that DTUI contacted Ms. Smith for any other reason

  than as part of a mass marketing email to its list of email subscribers.” (Filing No. 27 at 6.)

         Turning to SFD’s contention concerning enrolled students, the Defendants acknowledge

  DTUI has two individual students in its database with Indiana addresses, but contend these

  individuals’ relationships with the forum state are “not determinative.” (Id. at 8.) The Defendants

  argue that SFD has failed to tie these individuals to DTUI’s alleged purposeful contact with Indiana

  and DTUI does not know how these individuals learned of its programs, because it did not market

  specifically to these individuals or target them because they were Indiana residents. Although they

  were residents of Indiana, Rachel Dawson enrolled in an online course while Zelidah Martinez

  Hoy attended a classroom program in Washington, DC—not Indiana. (Id..) The Defendants

  maintain that jurisdiction only attaches where the training was held, not where each student is from

  or where a student has access to the Internet.

         Lastly, in regard to the 2009 in-person training in French Lick, Indiana to Cook Medical

  Group, the Defendants argue that SFD has failed to connect this training to the “suit-specific

  conduct” necessary to establish personal jurisdiction. The Defendants explain that this “Training

  of Trainers” course provides large-scale trainings for organizations relating to cultural diversity

  and inclusion, and that no credentials are conferred at the end of the course. (Filing No. 27 at 9.)

  The Defendants contend SFD has the burden of proof here, and that SFD has provided no evidence

  that the 2011 training used any of the infringing marks. Relying on Advanced Tactical, the



                                                    9
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 10 of 15 PageID #: 223




  Defendants state “[t]he only sales [and training] that would be relevant are those that were related

  to [DTUI’s] allegedly unlawful activity,” and this training does not qualify. 751 F.3d at 801.

          The Court is persuaded that it does not have personal jurisdiction over the Defendants.

  Specific jurisdiction requires that the suit “arise out of” and “be related to” the minimum contacts

  with the forum state; a court cannot simply aggregate all of the defendant’s contacts with the state.

  Commissioning Agents, 143 F. Supp. 3d at 787. The Court agrees with the Defendants that SFD

  has provided no evidence demonstrating that the 2009 in-person training in French Lick was

  related to the alleged unlawful activity, and it is therefore immaterial to the Court's personal

  jurisdiction analysis.

          Thus, the alleged minimum contacts to establish personal jurisdiction over the Defendants

  are 1) operating an interactive website, 2) sending three emails to Indiana residents, and 3) the

  existence of two Indiana students on DTUI’s student database. The Seventh Circuit has cautioned

  that “[c]ourts should be careful in resolving questions about personal jurisdiction involving online

  contacts to ensure that a defendant is not haled into court simply because the defendant owns or

  operates a website that is accessible in the forum state, even if that site is ‘interactive.’” Illinois v.

  Hemi Group, LLC, 622 F.3d 754, 760 (7th Cir. 2010).

          In Advanced Tactical, plaintiff brought a trademark infringement suit against Real Action,

  alleging Real Action sold “PepperBall” branded projectiles that infringed on Advanced Tactical's

  trademark. 751 F.3d 796 (7th Cir. 2014). The Seventh Circuit explained that the “mere fact that

  [defendant’s] conduct affected plaintiffs with connections to the forum State does not suffice to

  authorize jurisdiction.” Id. at 801 (quoting Walden v. Fiore, 134 S.Ct. 1115, 1126 (2014)). The

  district court found the necessary minimum contacts existed for personal jurisdiction based on the

  following facts:



                                                     10
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 11 of 15 PageID #: 224




          First, Real Action fulfilled several orders of the allegedly infringing projectiles for
          purchasers in Indiana; second, it knew that Advanced Tactical was an Indiana
          company and could foresee that the misleading emails and sales would harm
          Advanced Tactical in Indiana; third, it sent at least two misleading email blasts to
          a list that included Indiana residents; fourth, it had an interactive website available
          to residents of Indiana; and finally, it put customers on its email list when they made
          a purchase, thereby giving the company some economic advantage.

  Advanced Tactical, 751 F.3d at 796. Ultimately, Seventh Circuit found that “none of these meets

  the standards that the Supreme Court has set.” Id. The court explained that while it is true Real

  Action fulfilled a few orders after putting the allegedly infringing message on its website and in

  emails, Advanced Tactical provided no evidence that those sales had any connection with this

  litigation. Id. The court reasoned it did not know, for example, “whether the Indiana residents

  saw Real Action’s post before making their purchase,” and further that there was “nothing to

  suggest that any Indiana purchaser thought that Advanced Tactical had started selling

  PepperBalls.” Id. The Seventh Circuit held that “[n]ot only did Advanced Tactical fail to link the

  few sales to Real Action’s litigation-specific activity, but even if it did, it is unlikely that those few

  sales alone, without some evidence linking them to the allegedly tortious activity, would make

  jurisdiction proper.” Id. (citing Calder v. Jones, 465 U.S. 783 (1984)). “To hold otherwise would

  mean that a plaintiff could bring suit in literally any state where the defendant shipped at least one

  item.” Id.

          The Court finds the contacts alleged in SFD’s Complaint to be closely akin to the contacts

  considered in Advanced Tactical. SFD has provided no evidence that Defendants' sale of the

  allegedly infringing goods and services was directly related to any information on their website.

  Additionally, any allegedly infringing emails were sent after sales for services were conducted

  with the Defendants or after the consumers themselves reached out to the Defendants, and a

  defendant cannot be brought into a jurisdiction through the unilateral activity of a third-party. And,



                                                     11
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 12 of 15 PageID #: 225




  even if SFD had shown any sales were related to the Defendants' alleged infringement on its

  websites and emails, exercising personal jurisdiction in any state the Internet is accessible would

  mean a plaintiff could bring suit against the Defendants in literally any state. This would “run[]

  counter to the approach the Court has followed since International Shoe, and that it reaffirmed as

  recently as February 2014 in Walden.” Id. at 801-02.

         As the Seventh Circuit further explained in Advanced Tactical,

         The Supreme Court has not definitively answered how a defendant's online activity
         translates into “contacts” for purposes of the “minimum contacts” analysis. To the
         contrary, it expressly “le[ft] questions about virtual contacts for another day”
         in Walden. Id. at 1125 n. 9. We have faced that problem on several occasions,
         however, and thus far it has appeared to us “that the traditional due process inquiry
         [ ] is not so difficult to apply to cases involving Internet contacts that courts need
         some sort of easier-to-apply categorical test.” Illinois v. Hemi Grp. LLC, 622 F.3d
         754, 759 (7th Cir. 2010) (citing Jennings v. AC Hydraulic A/S, 383 F.3d 546, 550
         (7th Cir. 2004) (“[A]lthough technological advances may alter the analysis of
         personal jurisdiction, those advances may not eviscerate the constitutional limits on
         a state's power to exercise jurisdiction over nonresident defendants.”)); see
         also Tamburo v. Dworkin,601 F.3d 693, 703 n. 7 (7th Cir. 2010) (declining to
         endorse a special jurisdictional test for internet cases). Thus, “[o]ur inquiry boils
         down to this: has [defendant] purposefully exploited the [Indiana] market” beyond
         simply operating an interactive website accessible in the forum state and sending
         emails to people who may happen to live there? be2 LLC v. Ivanov, 642 F.3d 555,
         558–59 (7th Cir. 2011). Has the defendant, in brief, targeted Indiana somehow? Id.

  Id. at 802-803. Here, the Court is persuaded that Defendants have merely operated an interactive

  website accessible in Indiana and sent emails to people who happen to live in Indiana. The

  Defendants have not targeted Indiana.

         The Defendants' website was directed at the entire world, not expressly aimed at the

  residents of Indiana. SFD has provided no evidence that the Defendants were targeting Indiana

  residents, or were even aware that they were interacting specifically with Indiana residents. The

  test drive emails sent by the Defendants to Hinton and Jones were automatically generated, and

  neither Hinton nor Jones provided their state of residence when signing up for DTUI’s courses.



                                                  12
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 13 of 15 PageID #: 226




  The renewal email sent by the Defendants to Smith was also automatically generated as a part of

  a mass marketing email sent to the Defendants' list of email subscribers. Smith’s contact

  information was only added to DTUI’s general contact list after she requested more information

  regarding classes in the Washington, D.C. area (Filing No. 27 at 7). Advanced Tactical rejected

  the idea that an email sent to someone who happens to be in a certain state establishes significant

  contact with that state. “The fact that Real Action maintains an email list to allow it to shower

  past customers and other subscribers with company-related emails does not show a relation

  between the company and Indiana. Such a relation would be entirely fortuitous, depending wholly

  on activities out of the defendant’s control.” 751 F.3d at 803. Just as Real Action's email list was

  insufficient to establish a relationship between it and the forum state in Advanced Tactical, DTUI's

  email list in is insufficient to establish that relationship here.

          As a final note, the two Indiana students that are listed on the Defendants' student database

  participated in training located in Washington D.C. or online, rather than in-person in Indiana.

  Finding jurisdiction under these circumstances would mean that jurisdiction exists not only where

  the Defendants' training was held, but in the home state of anyone who attended that training or in

  any state where an internet training was completed. Under the Seventh Circuit's requirements for

  determining whether the purposeful-direction requirement is met, the Defendants clearly did not

  expressly aim their conduct at the forum state. Tamburo v. Dworkin, 601 F.3d 693, 703 (7th Cir.

  2010). This Court lacks personal jurisdiction over the Defendants.

          There are no allegations that Vaughn operated outside of his official capacity in allegedly

  infringing upon DTUI's marks. Indeed, Plaintiff alleged that “Vaughn has known of, directed and

  controlled the infringing actions of DTUI.com.” (Filing No. 1 at 3 ¶11). Because the Court finds

  there is no personal jurisdiction over DTUI, it need not address the arguments regarding Vaughn



                                                     13
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 14 of 15 PageID #: 227




  individually. See Roche Diagnostics Corp. v. Binson’s Hosp. Supplies, Inc., 2017 WL 4123050,

  at *7 (S.D. Ind. Sept. 18, 2017) (Personal jurisdiction for an individual cannot be based upon an

  individual’s role in a company where the corporate formalities have been observed).

                                    IV.    CONCLUSION

         Plaintiff, The Society for Diversity, Inc. has failed to make the requisite prima facie

  showing that the Court has personal jurisdiction over the Defendants DTUI.com, LLC and Billy

  Vaughn. For the reasons stated above, the Defendant’s Motion to Dismiss (Filing No. 15) is

  GRANTED and the Complaint is dismissed for lack of personal jurisdiction pursuant to Rule

  12(b)(2). The dismissal without prejudice, meaning that the Plaintiff could refile the case in a

  different court. See Philpot v. Celebrity Cafe.Com, LLC, No. 1:14-cv-01982-TWP-DML, 2015

  U.S. Dist. LEXIS 112011, at *16 (S.D. Ind. Aug. 25, 2015) (this court granted defendant's motion

  to dismiss for lack of personal jurisdiction and dismissed without prejudice); Herman v.

  Cataphora, Inc., 730 F.3d 460, 464 (5th Cir. 2013)(Dismissal for lack of personal jurisdiction

  under Rule 12(b)(2) is a dismissal without prejudice, not with prejudice, because it is not a

  judgment on the merits).

         SO ORDERED.

  Date: 7/22/2020




                                                 14
Case 1:19-cv-04589-TWP-MPB Document 37 Filed 07/22/20 Page 15 of 15 PageID #: 228




  DISTRIBUTION:

  Melanie Ann Eich
  OVERHAUSER LAW OFFICES LLC
  meich@overhauser.com

  Paul B. Overhauser
  OVERHAUSER LAW OFFICES, LLC
  poverhauser@overhauser.com

  Jenna M. Shives
  QUARLES & BRADY LLP (Indianapolis)
  jenna.shives@quarles.com

  Joel E. Tragesser
  QUARLES & BRADY LLP
  joel.tragesser@quarles.com

  Jordan Rae Downham
  QUARLES & BRADY LLP
  jordan.downham@quarles.com




                                       15
